It appears from transcript of the record submitted to us by you that Steve Sabo was prosecuted in the district court of Coal county, Okla., upon an indictment filed in said court on the 27th day of September, 1921, charging this defendant with the murder of Sophia Sabo in said county on the 18th day of September, 1921, by committing an assault upon said Sophia Sabo with a knife or some sharp instrument, inflicting certain fatal wounds, from the effect of which she died.
The record shows that this defendant was duly arraigned and entered his plea of not guilty; that he was represented by counsel; that the jury was regularly impaneled and sworn; that the trial proceeded in a regular and orderly manner, resulting in a verdict of the jury assessing the death penalty; that the judgment of the trial judge was pronounced, sentencing the defendant in accordance with this verdict; and that the proceedings of the trial, as disclosed by this record, show that the defendant was accorded a fair and impartial trial, according to the laws and procedure in such cases. *Page 467 
The record discloses that beyond a doubt the defendant was guilty of an unprovoked, premeditated, and atrocious murder, as charged, and that all the formalities of law essential to the rendition of judgment involving the taking of human life were observed in the manner and form provided by the laws of this state.
DOYLE, P.J., concurs.
MATSON, J., not participating.